Citation Nr: 0639346	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  92-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1974 
and from May 1974 to May 1977.

The increased rating matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1991 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which denied an increased disability evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
traumatic arthritis and L5-S1 tenderness.  In February 1994, 
the RO denied a claim for TDIU.


FINDINGS OF FACT

1.  The veteran's T12, L1, and L2 compression fracture 
residuals are manifested by no ankylosis; and there is 
nothing in the record to suggest that he had pronounced 
intervertebral disc syndrome with findings like absent ankle 
jerk or periods of acute signs or symptoms of intervertebral 
disc syndrome that required bed rest prescribed by a 
physician, and treatment by a physician of at least 6 weeks a 
year.

2.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
veteran's T12, L1, and L2 compression fracture residuals with 
L5-S1 tenderness have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5292 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  The appellant does not have service-connected 
disabilities which are sufficient to produce unemployability 
without regard to advancing age. 38 U.S.C.A. 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 3.321, 
4.15, 4.16, 4.18 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that an increased disability rating is 
warranted for his service-connected T12, L1, and L2 
compression fracture residuals with L5-S1 tenderness and that 
he is entitled to TDIU.  Having carefully reviewed all the 
evidence of record in light of the applicable law, the Board 
has determined that these claims will be denied because the 
preponderance of the evidence is against the claims.  

In April 1993 and March 1996, the Board remanded the 
veteran's claims to the RO for additional action.  In March 
2000, the Board denied the increased evaluation claim and 
remanded the TDIU issue to the RO for additional action.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the 
Court granted the parties' Joint Motion for Remand; vacated 
the increased rating portion of the March 2000 Board 
decision; and remanded the claim to the Board.

In July 2002, the Board again denied the increased rating 
claim as well as the TDIU claim.  The veteran again appealed 
to the Court.  In January 2003, the Court granted the 
parties' Joint Motion for Remand; vacated the Board's July 
2002 decision; and remanded the veteran's appeal to the Board 
for readjudication consistent with the Joint Motion for 
Remand.  In November 2003, the Board remanded the veteran's 
claims to the RO for additional action.  

In August 2005, the Board again denied the increased rating 
claim and remanded the TDIU claim.  The veteran again 
appealed the increased rating claim to the Court.  In May 
2006, the Court granted the parties' Joint Motion for Remand; 
vacated the Board's August 2005 decision with regard to the 
increased rating claim; and remanded that issue to the Board 
for readjudication consistent with the Joint Motion for 
Remand.  

Increased rating claim

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The spine regulations were revised twice during the appeal 
period, and these changes were effective in September 2002 
and September 2003.  The regulatory amendments cannot be 
applied prior to their effective dates.  38 U.S.C.A. 
§ 5110(g) (West 2002).  

Neither the old nor the new rating criteria, when applied to 
the facts of this case, warrant an increased rating.  The 
veteran's low back disability is currently rated 50 percent 
disabling.  Ten percent of that rating is for deformity of a 
vertebral body under Diagnostic Code 5285.  38 C.F.R. § 4.71a 
(2002).  The remaining 40 percent of the rating is assessed 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  Id.

The report of his January 1977 physical examination for 
service separation notes that the veteran sustained June 1975 
vertebral compression fractures.  The report of the July 1977 
VA examination for compensation purposes states that the 
veteran was diagnosed with T12 compression fracture residuals 
with a 25 percent loss of vertebral height; L1 anterior 
wedging; L2 vertebral fracture residuals with an approximate 
50 percent loss of vertebral height; and chronic low back 
strain.

Under the old regulations, a rating in excess of 40 percent 
required degenerative disc disease of the lumbar spine with 
pronounced, persistent symptoms of intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).  
Higher ratings were also available under the old regulations 
where there was unfavorable ankylosis of the lumbar spine, 
complete bony fixation of the spine, or residuals of a 
fracture of the vertebra with cord involvement or requiring a 
neck brace.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289.  

The veteran's present 40 percent rating is the maximum 
schedular rating under both the old and the amended 
regulations for limitation of motion of the lumbar spine 
absent ankylosis, which has not been demonstrated in this 
case.  The Court has held that, when a Diagnostic Code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

Assuming that intervertebral disc syndrome regulations are 
applicable in this case, the 2002 regulatory changes provided 
that intervertebral disc syndrome is evaluated on the basis 
of the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 60 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least six 
weeks in a year.  An "incapacitating episode" is defined as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician".  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so".  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  

Effective in 2003, other disabilities of the lumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  Under that rating formula, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5)).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  

The evidence reveals that the veteran's service-connected 
lumbar spine disability does not more nearly approximate the 
criteria necessary for a rating in excess of 40 percent under 
either the old or the new spine regulations.  There is no 
evidence of pronounced, persistent symptoms of intervertebral 
disc syndrome to merit a 60 percent rating under the old 
regulations, and there is absolutely no evidence of complete 
bony fixation of the spine, or residuals of a fracture of the 
vertebra that include cord involvement or requiring a neck 
brace.

There is also no evidence of incapacitating episodes which 
have a total duration of at least six weeks or a combination 
or orthopedic and neurologic manifestations to warrant a 
higher rating under the new regulations.  Finally, there is 
absolutely no evidence of unfavorable ankylosis of the lumbar 
spine which would warrant a higher rating under either the 
old or the new regulations.

The veteran has asserted that his major impairments due to 
his service-connected thoracolumbar back problems include 
pain, muscle spasms, limitation of motion, and an inability 
to lift more than 5 pounds.  During his most recent VA 
examination in 2004 he denied numbness, tingling, weakness, 
burning, or bowel, bladder, or erectile dysfunction.  He also 
denied pain radiating down his legs.  

A review of the medical evidence does not reveal that within 
any year during this appeal period, including since the new 
spine regulations were made effective, bed rest was 
prescribed by a physician and treatment by a physician was 
warranted for a total of six weeks.  In addition, the 
evidence does not reveal that the veteran otherwise manifests 
neurologic disabilities due to his service-connected 
thoracolumbar back disorder which would warrant a higher 
rating.  

For example, both the 2004 VA examination and a 1996 VA 
examination revealed normal neurological examination.  While 
the evidence does reveal some positive neurological findings, 
namely a June 1991 VA treatment record which noted decreased 
motor strength in the lower extremities and lumbar 
radiculopathy in the right lower extremity, overall, the 
medical evidence reveals that the veteran does not have a 
significant neurological component to his service-connected 
thoracolumbar spine disability which could provide the basis 
for an increased rating.  Significantly, there is nothing in 
the record to suggest that the veteran had pronounced 
symptoms or periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician for 
at least 6 weeks.  

A longitudinal review of the record indicates that the 
veteran's T12, L1, and L2 compression fracture residuals have 
been shown to productive of no more than demonstrable 
vertebral compression fracture residuals; degenerative joint 
disease; severe lumbar spine limitation of motion; and 
minimal lumbosacral spine degenerative disc disease with 
essentially no neurological abnormalities associated with the 
site of the diseased disc at the most recent VA examination 
for compensation purposes of record.  Given the absence of 
objective evidence consistent with moderate thoracic spine 
limitation of motion and/or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, the 
Board finds that the current 50 percent evaluation adequately 
reflects the veteran's current thoracolumbar and lumbosacral 
spine disability picture.  Accordingly, an increased 
evaluation for the veteran's T12, L1, and L2 compression 
fracture residuals with L5-S1 tenderness is denied.

The potential application of various provisions of Title 38 
of the Code of federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board, as did the RO (see supplemental statement of the 
case dated in February 1994), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  Id.  

In this regard, the Board finds that the preponderance of the 
evidence does not show that the veteran's service-connected 
low back disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  The record does not reveal frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  The medical records show that he has been 
hospitalized less than 5 times for his back in the fifteen 
years his claim has been on appeal.  Such infrequent 
inpatient treatment does not rise to the level of disability 
that requires an extraschedular rating.

The preponderance of the evidence also does not show that the 
low back disability has resulted in marked interference with 
employment.  The positive evidence in this regard includes 
the veteran's statements that he has not been able to work 
since service due to his service-connected back disability 
and the numerous medical opinions provided by his treating 
physician at VA, L. E. Hawkins, M.D.  Dr. Hawkins noted in 
about 8 treatment records between 1991 and 1997 that the 
veteran was unemployable due to his service-connected back 
disorder.  Dr. Hawkins stated that if the veteran took pain 
medication and muscle relaxants, the side effects of those 
drugs, like drowsiness and thought obtundation, would prevent 
him from employment.  See February 21, 1996, treatment 
record.

The negative evidence includes an April 1996 VA spine 
examination report which states that the veteran "could 
possibly perform a very light type of duty job;" an April 
1996 VA neurological examination which found no disability; a 
November 1996 VA examiner's opinion that the veteran "needs 
to find an occupation which does not involve activities which 
would exacerbate his pain"; a July 1999 Veterans Health 
Administration medical examiner's opinion that the veteran's 
degenerative spondylosis would not prevent him from obtaining 
employment; and a July 2004 VA medical opinion which stated 
that the veteran's normal neurological evaluation and 
improvement in range of motion from 1977 and 1987 examination 
results supported the veteran's potential for employability.  
That examiner opined that the veteran's service-connected 
thoracolumbar disability "has trivial limitations on his 
vocational pursuits".  

The Board finds that the negative evidence outweighs the 
positive evidence with regard to whether the service-
connected thoracolumbar disability markedly interferes with 
the veteran's employment.  First, the Board finds that the 
one examiner with a positive opinion in this regard (Dr. 
Hawkins) is outweighed by the opinions of no less than five 
physicians who each found that the veteran's low back 
disability did not markedly interfere with his employability 
or interfered with employability to a lesser degree.  In 
particular, the Board finds the opinion of the July 2004 
examiner to be highly probative and persuasive.  This is so 
because the 2004 examiner, unlike Dr. Hawkins, had the 
benefit of basing his opinion on a review of the entire 
claims folder and found that the veteran's low back 
symptomatology had actually improved when viewed 
longitudinally.  Also, the 2004 examiner provided a rationale 
for his opinion based on the normal neurological findings and 
the improved orthopedic findings.  On the other hand, the 
Board finds the conclusions of Dr. Hawkins to be less 
probative because they do not provide a rationale, with the 
exception of the statement that the veteran would be unable 
to work if he took pain medication and muscle relaxants.  

Overall, the Board does not find that an extraschedular 
rating is warranted based on marked interference with 
employment as a result of the service-connected low back 
disability.  The Board relies more heavily on the objective 
medical evidence of record which show that the veteran has 
significant residual ability than on the veteran's statements 
that he is unable to work.  The medical evidence consistently 
shows that the veteran has a significant range of motion in 
his back that is improved, not decreased, by repetitive 
testing.  See 2004 VA examination report.  Also, the medical 
evidence consistently shows that while the veteran reports 
pain and discomfort, he is able to move well and does not 
require the use of any assistive devices.  Further, while the 
1996 VA field examiner's report did not reach a conclusion 
about employability, the Board finds it significant that at 
least one neighbor of the veteran's is of the opinion that 
the veteran can do "everything and anything" as she has 
seen him cutting grass and shrubbery and being generally 
active.  While one neighbor recalled the veteran complained 
of his back and one neighbor stated that the veteran was not 
able to do much of anything without elaborating further, the 
veteran acknowledged he cut his grass, although he reported 
that it takes him several days.  

It is noted that the veteran is receiving Social Security 
Administration (SSA) disability benefits based in part on 
back problems.  However, as the SSA benefits are also based 
on hypertension and shoulder disabilities, all nonservice-
connected disabilities, the SSA materials are not persuasive 
evidence that an extraschedular rating is required in this 
case.  For these reasons, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU 

The veteran is service-connected for T12, L1, and L2 
compression fracture residuals with traumatic arthritis and 
L5- S1 tenderness, rated 50 percent disabling, and for 
degenerative joint disease, degenerative spondylosis, and 
chronic pain syndrome of the cervical spine, rated 10 percent 
disabling.  His combined rating is 60 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities affecting a single body system, as the 
orthopedic spine disabilities in this case, will be 
considered as one disability.  It is provided further that 
the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in this paragraph for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2006).

The evidence here shows that the veteran completed two years 
of college as well as training as a cook.  This level of 
training provides the veteran with basic job skills, 
including basic skills in language, mathematics and social 
areas.  It would enable him to do many of the jobs, such as 
clerical work or light work bench assembly or toll collector, 
which high school graduates routinely do in a seated 
position, with little or no lifting.  The service connected 
back disorders render him 60 percent disabled.  They would 
not prevent him from performing one of the seated jobs done 
by people with his level of education, as suggested by VA 
examiners in 1996.  They would not prevent him from engaging 
in substantially gainful employment. 

In reaching this conclusion, the SSA opinions have been 
considered.  However, that opinion was based on the effects 
of all the veteran's disabilities, including several which 
were not service-connected.  More probative evidence comes 
from the April 1996 VA examination reports which found the 
veteran could do very light duty work.  The most probative 
evidence is found in the 1999 and 2004 VA medical opinions 
which separately addressed the impact of the service-
connected back disorders and found that the service-connected 
low back disability (the veteran's more severe service-
connected disability), by itself, would not prevent the 
veteran from obtaining employment.  In fact, the 2004 
examiner, who recognized the service-connected cervical spine 
disorder, found the effect of the thoracolumbar spine 
disability on employment to be "trivial."  Thus, the 
preponderance of the evidence establishes that the veteran's 
service-connected disabilities are not of sufficient severity 
as to prevent him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.  Consequently, a TDIU rating must be 
denied.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

In a June 2004 letter, VA addressed the claims on appeal and 
notified the veteran of the basic elements of a successful 
TDIU claim.  The letter informed him that, if he provided 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  With respect to the 
fourth element of a valid notice, the 2004 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  The timing of the 
notice letter did not comply with the requirement that notice 
must precede adjudication.  The Court acknowledged that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Pelegrini at 120.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increase and TDIU claim in the statements of the case, 
supplemental statements of the case, Board decisions, Board 
remands, and in the Joint Motions for Remand.  Because of the 
denials, any question as to the appropriate effective date to 
be assigned is rendered moot.  Thus, there is no prejudice to 
the veteran in proceeding with the denials of the claims on 
appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in an increased rating and a TDIU, and was on notice 
throughout the appeal through the pertinent rating decision, 
statement of the case, supplemental statements of the case, 
and letters why the claims remain denied.  He was told about 
his and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's available service medical 
records and all available VA treatment records.  The veteran 
provided testimony at several RO hearings.  Several VA 
examinations with medical opinions were developed, including 
a Veterans Health Administration medical opinion.  
Accordingly, the Board finds that the duty to assist was met.


ORDER

An increased evaluation for the veteran's T12, L1, and L2 
compression fracture residuals with L5-S1 tenderness is 
denied.

A total rating for compensation purposes based on individual 
unemployability is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


